ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_03_FR.txt.             DÉCLARATION COMMUNE DE MM. LES JUGES TOMKA ET GREENWOOD,
                 MME LA JUGE SEBUTINDE ET M. LE JUGE AD HOC DUGARD

[Traduction]

      Frais    de     procédure  Article 64      du     Statut   de     la     Cour  Mesures
conservatoires  Obligation des Etats de se conformer aux ordonnances en indication de mesures
conservatoires  Obligations imposées par l’ordonnance de 2011 ayant été violées par le
Nicaragua  Agissements du Nicaragua  Frais encourus par le Costa Rica pour demander à la
Cour de rendre une nouvelle ordonnance en 2013  Point de savoir si la Cour aurait dû user de
son pouvoir discrétionnaire pour ordonner au Nicaragua de supporter les frais faits par le
Costa Rica dans le cadre de la demande en indication de mesures conservatoires de 2013.

       1. Nous regrettons de ne pouvoir nous rallier à la décision prise par la majorité de la Cour de
rejeter la demande du Costa Rica tendant à ce que lui soient remboursés les frais qu’il a encourus
lorsqu’il a dû se présenter devant la Cour en octobre 2013 pour obtenir le prononcé d’une deuxième
ordonnance en indication de mesures conservatoires. Nous avons donc voté contre le point 5 c) du
dispositif de l’arrêt.


        2. Aux termes de l’article 64 du Statut de la Cour, «[s]’il n’en est autrement décidé par la
Cour, chaque partie supporte ses frais de procédure». Cette disposition est complétée par
l’article 97 du Règlement, qui prévoit que, «[s]i la Cour décide en vertu de l’article 64 du Statut
que les frais de procédure de l’une des parties seront entièrement ou partiellement supportés par
l’autre, elle peut rendre une ordonnance à cet effet».

       Nous admettons que, pour reprendre les termes utilisés dans un ouvrage sur la Cour faisant
autorité, l’article 64 du Statut «peut être interprété comme signifiant que, en règle générale, chaque
partie supporte ses frais de procédure et que la Cour n’en décide autrement que dans des
circonstances exceptionnelles» (voir Shabtai Rosenne, The Law and Practice of the International
Court 1920-2005, vol. III, 4e éd., 2006, p. 1281 [traduction du Greffe]). Jamais jusqu’ici la Cour
n’a été saisie d’une affaire dans laquelle elle a considéré qu’il existait de telles circonstances.
Néanmoins, il est évident que le Statut confère à la Cour un pouvoir discrétionnaire en la matière et
nous estimons qu’il est important que celle-ci s’en prévale, lorsqu’elle est appelée à le faire, à
charge de procéder à un examen minutieux des circonstances propres à l’espèce.


       3. Quelles étaient donc les circonstances propres à l’affaire ? Dans l’ordonnance en
indication de mesures conservatoires du 8 mars 2011, la première mesure, adoptée à l’unanimité
par la Cour, était ainsi libellée : «Chaque Partie s’abstiendra d’envoyer ou de maintenir sur le
territoire litigieux, y compris le caño, des agents, qu’ils soient civils, de police ou de sécurité»
(ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 27, par. 86, point 1). Le «territoire
litigieux» était défini au paragraphe 55 de ladite ordonnance comme la «zone humide d’environ
trois kilomètres carrés comprise entre la rive droite du caño litigieux, la rive droite du fleuve
San Juan lui-même jusqu’à son embouchure dans la mer des Caraïbes et la lagune de Harbor Head»
(ibid., p. 19, par. 55). La première mesure conservatoire était donc on ne peut plus claire. Le
Nicaragua s’était vu interdire «d’envoyer ou de maintenir sur le territoire litigieux» des agents,
civils ou militaires et, à plus forte raison, d’y réaliser des travaux quels qu’ils soient. Les
ordonnances en indication de mesures conservatoires de la Cour étant obligatoires (LaGrand
(Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506, par. 109), le Nicaragua
était tenu de se conformer à cette mesure. La Cour a également enjoint aux deux Parties de
«s’abst[enir] de tout acte qui risquerait d’aggraver ou d’étendre le différend dont [elle était] saisie
ou d’en rendre la solution plus difficile» (ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
p. 27, par. 86, point 3).

                                                -2-

        4. Le 13 septembre 2013, le Costa Rica est entré en possession d’images satellite prouvant
que deux nouveaux caños avaient été creusés dans le territoire litigieux, qu’une drague était en
service dans l’un d’eux et qu’un camp militaire nicaraguayen avait été établi sur la plage voisine.
Le 16 septembre, il s’est plaint par écrit auprès du Nicaragua de la violation des mesures
conservatoires. Selon le conseil de ce dernier, cette lettre a conduit le président nicaraguayen à
ordonner une enquête sur la situation dans le territoire litigieux. Pourtant, le 18 septembre, le
ministère nicaraguayen des affaires étrangères a répondu au Costa Rica que le Nicaragua n’avait
pas autorisé de travaux dans le territoire litigieux (Costa Rica, demande en indication de nouvelles
mesures conservatoires, 24 septembre 2013, annexe 5). Comme l’a ensuite fait observer le conseil
du Nicaragua, «[t]out bien considéré, le ministère des affaires étrangères aurait mieux fait
d’attendre les résultats de l’enquête menée à la demande du président Ortega ou au moins jusqu’au
lendemain» (CR 2013/25, p. 21). Le Costa Rica a réagi à la lettre du ministère en déposant, le
24 septembre 2013, une nouvelle demande en indication de mesures conservatoires. Dans
l’intervalle, toutefois, l’enquête ordonnée par le président Ortega avait révélé que les deux
nouveaux caños avaient effectivement été creusés sur instruction de M. Eden Pastora, lequel était
désigné, dans un document nicaraguayen, comme le «délégué du gouvernement responsable des
travaux de dragage» (voir lettre en date du 11 octobre 2013 adressée à la Cour par le Nicaragua,
réf. HOL-EMB-197, annexe 8). Le 21 septembre 2013, le président Ortega a ordonné à M. Pastora
de cesser toute activité sur les deux nouveaux caños et de retirer la drague, instructions qui ont été
exécutées. Ce n’est pourtant que le jeudi 10 octobre 2013 que le Nicaragua en a informé le
Costa Rica et la Cour, et qu’il a pris des mesures pour corriger l’impression produite par sa lettre
du 18 septembre. Entre–temps, la Cour avait informé les deux Parties qu’elle tiendrait, à compter
du lundi 14 octobre 2013, des audiences sur la nouvelle demande en indication de mesures
conservatoires présentée par le Costa Rica. En ce qui concerne le camp militaire, le Nicaragua a
fait valoir qu’il se trouvait sur son propre territoire, en dehors du territoire litigieux, plus
précisément sur une plage juste au nord de celui-ci, et qu’il n’était donc aucunement tenu de le
retirer (CR 2013/25, p. 29).


       5. La Cour a conclu à l’unanimité (voir par. 121-129 et point 3 du paragraphe 229) que ces
agissements emportaient violation des mesures conservatoires qu’elle avait indiquées en
mars 2011. S’il a pu outrepasser les instructions qu’il avait reçues, M. Pastora était un haut
responsable de la République du Nicaragua et paraissait agir dans l’exercice de ses fonctions
officielles. Le Nicaragua a lui-même admis qu’il devait en être ainsi aux yeux de n’importe quel
observateur et que quiconque a vu M. Pastora a sans doute pensé que sa présence sur les lieux était
autorisée ; pour reprendre les termes du conseil du Nicaragua, «M. Pastora … est une personnalité
connue au Nicaragua» et «[i]l aurait été impensable que le jeune lieutenant responsable des secteurs
avoisinants mette en cause ce qu’il venait y faire» (CR 2013/25, p. 16). Il ne fait aucun doute que
les actes de M. Pastora étaient imputables au Nicaragua et engageaient la responsabilité de ce
dernier à raison du manquement aux obligations qui lui incombaient au titre de l’ordonnance en
indication de mesures conservatoires de mars 2011. Le Nicaragua a, comme il se doit, reconnu
cette responsabilité, mais il n’en reste pas moins que, même s’il a pu être qualifié d’«involontaire»
par le conseil du Nicaragua (CR 2015/7, p. 61), ce manquement ne saurait, étant donné les hautes
fonctions qu’occupait M. Pastora, être ainsi écarté à la légère. Le non-respect de l’ordonnance de
la Cour n’avait rien d’«involontaire» ; il s’agissait d’un acte délibéré accompli sur ordre du haut
fonctionnaire chargé par le Nicaragua de la mise en œuvre du programme de dragage dans le
secteur jouxtant le territoire litigieux.


       6. En ce qui concerne l’établissement du camp militaire, la Cour a conclu dans son
ordonnance de 2013 que, contrairement à ce qu’affirmait le Nicaragua, il se trouvait non pas sur un
banc de sable, mais à l’intérieur du territoire litigieux (ordonnance du 22 novembre 2013,
C.I.J. Recueil 2013, p. 365, par. 46). Le Nicaragua n’a jamais laissé entendre que l’installation de
ce campement n’avait pas été autorisée.

                                                -3-

       7. La Cour se trouve donc en présence de deux manquements graves aux obligations
imposées au Nicaragua par l’ordonnance en indication de mesures conservatoires de 2011. Elle a
dit clairement que celui-ci était tenu d’indemniser le Costa Rica de tout dommage qu’il lui aurait
causé en contrevenant à ces obligations, y compris, par exemple, les frais correspondant à toute
mesure corrective nécessitée par les deux caños supplémentaires. Elle a toutefois privé le
Costa Rica de la possibilité d’être remboursé par le Nicaragua de ce qui constitue sans doute la
dépense la plus importante qu’il ait dû supporter, à savoir le coût d’une semaine d’audiences devant
elle. Or ces frais étaient la conséquence directe du non-respect, par le Nicaragua, des obligations
que lui imposait l’ordonnance de 2011. Par ailleurs, même après avoir ordonné à M. Pastora de
quitter le territoire litigieux, le Nicaragua aurait pu prendre des mesures qui auraient rendu inutile
la tenue des audiences d’octobre 2013, mais n’en a rien fait. Au lieu d’informer la Cour et le
Costa Rica des instructions qu’il avait données à M. Pastora le 21 septembre 2013, il a gardé le
silence jusqu’à la veille de l’ouverture des audiences, leur donnant à penser qu’il continuait à nier
toute activité sur le territoire litigieux. Lorsqu’il a enfin prévenu la Cour et le Costa Rica, ce
dernier a proposé que les Parties se mettent d’accord sur une ordonnance à rendre par la Cour, ce
qui aurait permis d’économiser les frais correspondant à la tenue des audiences ; mais le Nicaragua
a refusé. Il est absurde que la Cour adopte une position ayant pour effet de placer la partie victime
de la violation des mesures conservatoires qu’elle a indiquées dans une situation moins favorable si
elle fait des frais pour obtenir justice auprès d’elle que si elle entreprend de réparer elle-même le
préjudice qui en découle.


       8. Nous considérons qu’il s’agit là de circonstances exceptionnelles justifiant que la Cour
exerce le pouvoir que lui confère l’article 64 du Statut. Certes, elle ne l’a jamais fait jusqu’à
présent, mais on ne le lui a que rarement demandé et aucune des affaires dans lesquelles le
remboursement des frais de procédure a été réclamé n’était un tant soit peu comparable à la
présente instance. Le pouvoir d’indiquer des mesures conservatoires revêt une importance cruciale
pour le maintien de l’intégrité de la procédure devant la Cour. Les mesures ainsi indiquées sont
contraignantes et leur violation constitue en soi un manquement à des obligations en droit,
totalement indépendant du fond de l’affaire. La Cour et les Etats qui se présentent devant elle sont
en droit de supposer que l’Etat qui s’adresse de bonne foi à la justice respectera scrupuleusement
lesdites mesures. Si un manquement à cet égard requiert de nouvelles audiences, il est normal que
ledit Etat supporte les frais de procédure afférents.


      9. En conséquence, il est regrettable que la Cour ait rejeté la demande du Costa Rica tendant
à ce que lui soient remboursés les frais qu’il a encourus en vue d’obtenir le prononcé de
l’ordonnance du 22 novembre 2013, et ce, sans même examiner les circonstances exposées dans la
présente déclaration. A l’évidence, c’était là une affaire qui appelait davantage qu’une obscure
déclaration selon laquelle, «compte tenu de l’ensemble des circonstances de l’espèce, la
condamnation du Nicaragua à supporter certains frais de procédure du Costa Rica … ne serait pas
appropriée» (arrêt, par. 144).

                                                                (Signé)   Peter TOMKA,
                                                                (Signé)   Christopher GREENWOOD,
                                                                (Signé)   Julia SEBUTINDE,
                                                                (Signé)   John DUGARD.


                                           ___________

